Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (Figures 5-12, claims 7-19) in the reply filed on 2/4/22 is acknowledged.  The traversal is on the ground(s) that applicant disagrees with the restriction.  This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has canceled claims 1-6 and 20, which is drawn to a nonelected species.

Allowable Subject Matter
Claims 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The claims 7-19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 7, including every structural element recited in the claim, especially the concept of two spools with each respective web and engagement member, a spool synchronization assembly connecting both spools in a certain way to rotate both spools simultaneously as described in the claim.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
2/18/22
/SANG K KIM/           Primary Examiner, Art Unit 3654